     Case 1:21-cr-00208-APM Document 21 Filed 05/24/21 Page 1 of 2



JAMES E. MONROE, ESQ.
DUPEE & MONROE, P.C.
211 Main St., P.O. Box 470
Goshen, New Yark 10924
Attorneys for Defendant Thomas Webster
Our File # 21020CR

                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                                 Case No. l:21-CR-208

                              Plaintiff,                  ORDER TO SHOW CAUSE
                                                          FOR CONTEMPT OF
               v.                                         FEDERAL SUBPOENA

THOMAS WEBSTER,

                              Defendant.


        Upon the annexed affidavit of James E. Monroe, Esq. in support of Defendant's Motion

for Holding Non-Party Lieutenant Richard Mantellino and the New York City Police Department

in Contempt of a Federal Subpoena, it is hereby ordered that Lieutenant Richard Mantellino and

the New York City Police Department in the above-captioned matter appear to show cause

why the Court should not hold Lieutenant Richard Mantellino and the New York City Police

Department in contempt for failure to respond to a federal subpoena pursuant to Federal

Rule of Criminal Procedure 17(g); and it is further

        ORDERED, that any answering papers, if any, shall be filed with the Clerk of this Court

and served upon the attorneys for the defendant by delivering copies thereof to the offices of

Dupee & Monroe, P.C. attention James E. Monroe, Esq., on or before 12:00 pm on May 26,

2021,
     Case 1:21-cr-00208-APM Document 21 Filed 05/24/21 Page 2 of 2



and any reply shall be filed and served by the defendant by May 28, 2021 at 12:00 p.m.; and it

is further

        ORDERED, that defendant complete service of process on these non-parties by personal

service in the manner prescribed by Federal Rules of Criminal Procedure §§ 49(a)(l) and

49(a)(4). Defendant shall complete service of this Order and any supporting papers upon which

this Order is based by May 25, 2021.

Dated: Washington, District of Columbia
       May_,2021

                                            SO-ORDERED:
                                                                     2021.05.24
                                                                     18:15:44 -04'00'
                                            HONORABLEAMITP. MEHTA,
                                            UNITED STATES DISTRICT JUDGE


**The court delayed issuance of this order to afford the New York City Police Department time to respond
to Defendant's motion, but no response has yet been filed.
